Citation Nr: 1602001	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-29 481	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Validity of the overpayment of additional compensation benefits in the amount of $9,401.33.

2.  Entitlement to waiver of recovery of all or a portion of the $9,401.33 overpayment of additional compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1977.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and an April 2010 decision of the VA Debt Management Center in St. Paul, Minnesota.  The March 2010 decision informed the Veteran that there had been an overpayment of his compensation benefits.  The April 2010 decision informed him that it was in the amount of $9,401.33.  The Veteran appealed.  In October 2015, he testified at a hearing before the undersigned.  At this time, the Board expands this matter, which was developed as validity of the overpayment only, to include entitlement to waiver of recovery of all or a portion of it for the reason specified herein.  Review of the Veteran's claims file reveals that Board adjudication of the former issue can proceed, while a REMAND of the latter issue is warranted.


FINDING OF FACT

The Veteran divorced D.K. in September 1997 and married M.F. in June 2001, but VA was not notified of either until September 2007.   


CONCLUSION OF LAW

The overpayment of additional compensation benefits for a spouse in the amount of $9,401.33 is valid.  38 U.S.C.A. §§ 1115, 1135, 5107, 5110, 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 3.4, 3.102, 3.103, 3.401, 3.500, 3.501 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Concerns

VA has a duty to notify and a duty to assist claimants submitting a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary here, however, because they are not applicable to overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002).  Yet, general due process considerations apply.  38 C.F.R. § 3.103.  These include notifying the claimant of the decision made and affording him the opportunity to present information and evidence.  They have been satisfied.  The Veteran was informed of the determination that the overpayment in the amount of $9,401.33 is valid, as he has appealed it.  He also repeatedly has availed himself of the opportunity to submit argument via statements and the October 2015 hearing.

With respect to that hearing, the issue(s) on appeal must be explained and the submission of outstanding evidence must be suggested by the individual presiding over it.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified validity of the overpayment in the aforementioned amount as an issue on appeal at the outset.  Questions then were asked mostly by the Veteran's representative, but also by the undersigned, about the status of his dependents and when he first notified VA about changes in their status.  As a result, it readily could be inferred that such is of primary import even though the undersigned did not provide a specific explanation in that regard.  The undersigned also did not suggest the submission of any outstanding evidence because none was identified.  

II.  Validity of Overpayment

Prior to consideration of waiver of recovery of an overpayment, a threshold determination must be made as to its validity.  38 C.F.R. § 1.911(c)(1); Narron v. West, 13 Vet. App. 223 (1999); Schaper v. Derwinski, 1 Vet. App. 430 (1991).  This includes both the existence of the overpayment as well as the amount of the overpayment.  38 C.F.R. § 1.911(c)(1).  An overpayment is created when a payee or beneficiary has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The overpayment is valid when based on an act of commission or omission by the payee or beneficiary or with knowledge of the payee or beneficiary.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b)(1).  The overpayment is not valid when based solely on an administrative error or error in judgment by VA.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Erickson v. West, 13 Vet. App. 495 (2000); Jordan v. Brown, 10 Vet. App. 171 (1997). 

Additional compensation benefits for a spouse and/or child are payable to a Veteran with service-connected disabilities rated at least 30 percent.  38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.4(b)(2).  The effective date of a reduction in these benefits by reason of divorce or annulment after October 1, 1982, is the last day of the month in which the divorce or annulment occurred.  38 U.S.C.A. § 5112(b)(2) , 38 C.F.R. § 3.501(d)(2).  The effective date of an increase in these benefits by reason of marriage or the birth or adoption of a child is the date of the marriage, birth, or adoption if proof is received within one year.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b).  Otherwise, it is the date notice is received of the dependent's existence if proof is received within one year of VA's request for it.  38 C.F.R. § 3.401(b).  Payment for an increase begins the first day of the month following the month it became effective.  38 U.S.C.A. §§ 5110(a, d).  

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

As set forth in the Veteran's numerous recent rating decisions over the years, he has been service-connected for disabilities with a combined rating of at least 50 percent since the day following his separation from service.  It follows that he was eligible for additional compensation for his spouse and child(ren).  He indeed was paid such compensation for his son J. and for his wife D.K.  In a November 1993 letter, it was reiterated to the Veteran that he was in receipt of such compensation.  He then was informed that it was his responsibility to report any changes in the number of his dependents.  Finally, he was directed to complete a status of dependents questionnaire.  He reported no changes.  The additional compensation paid to the Veteran for J. ceased when he turned 18 in February 2000.

The Veteran filed a claim for more disability compensation benefits in July 2006.  A rating decision regarding this claim was issued in January 2007.  The Veteran was notified of it via a letter dated in February 2007.  It informed him that he was being paid as a Veteran with one dependent, his spouse.  He filed another claim for more disability compensation benefits on September 3, 2007.  Unlike the July 2006 claim, which was simply his submission of a statement, this claim was formal because it involved completion of the appropriate form.  It included a section on dependents.  The Veteran indicated that he divorced D.K. in September 1997 and married M.F. on June 2, 2001.  He further indicated that his daughter M. was born in February 2002.  

In October 2007, the Veteran again provided this information on a status of dependents questionnaire.  He also submitted a copy of his final judgment and decree of divorce from D.K., his certification of marriage to M.F., and M.'s confirmation of birth.  The March 2010 decision of the RO in Atlanta informed the Veteran that the additional compensation he was paid for D.K. ceased on October 1, 1997, while the additional compensation paid for M.F. and M. began on October 1, 2007.  He also was informed that these retroactive changes had created an overpayment.  As noted above, an April 2010 decision of the St. Paul Debt Management Center was that the amount of this overpayment was $9,401.33.  The Veteran, in appealing, has not argued that the overpayment does not exist.

He rather argues in his substantive appeal and testimony at the October 2015 hearing the amount of the overpayment is incorrect.  The Veteran acknowledges that there was a period between his divorce from D.K. and his marriage to M.F., when he did not have a spouse, during which he was paid additional compensation benefits for a spouse.  Yet, he recounts that he registered M.F. in the Defense Enrollment Eligibility Reporting System (DEERS) in June 2001 and M. in February 2002 so they would be eligible for TRICARE.  He further recounts thinking that DEERS was linked to other VA systems such that registration of M.F. and M. therein constituted notice to VA of their existence.  In other words, the Veteran argues that payment of additional compensation for M.F. and M. should be from July 1, 2001, and March 1, 2002, respectively.  

Based on the aforementioned, the Board finds that the overpayment exists.  It was not caused by an administrative error or error in judgment by VA.  An act of omission by the Veteran, the failure to inform VA of his divorce from D.K., caused it.  He had actual knowledge of his responsibility to so inform VA because of the November 1993 letter, dated approximately four years prior to his divorce.  He is charged with actual knowledge even if he did not read this letter.  All persons indeed are deemed to have knowledge, regardless of whether or not they actually had any, of the applicable law.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991).  The Veteran additionally had actual knowledge that he was receiving additional compensation benefits for D.K. after his divorce.  The amount he received every month did not decrease notwithstanding the change in the status of his dependents.

Next, the amount of the overpayment is correct.  As the Veteran does not dispute the accuracy of the amount for the period from October 1, 1997, the first day of the month following his divorce from D.K., to June 30, 2001, the last day of the month of his marriage to M.F., no discussion of that period is necessary.  For the period from July 1, 2001, the first day of the month following his marriage to M.F., to October 1, 2007, he was married.  Yet, the additional compensation benefits he received were for D.K. instead of M.F.  The law is clear that his right to receive these benefits for D.K. ceased October 1, 1997.  The law is equally clear that his right to receive these benefits for M.F. began October 1, 2007, the first day of the month following the month VA first received notice of her existence.  

Had the Veteran notified VA by June 2, 2002, of M.F.'s existence, he right to receive additional compensation benefits for her would have begun July 1, 2001.  This did not occur.  Whether or not the Veteran promptly registered M.F. in DEERS is unknown.  Investigation in that regard is unnecessary to this determination.  Even assuming M.F. was promptly registered in DEERS by the Veteran, doing so did not constitute notice to VA of her existence as he recounts he thought it did.  There is no indication that anyone ever told him VA systems are linked.  There also is no indication he relied on anything else which made him think that they would be linked.  It appears, in sum, that the Veteran simply presumed they would be linked.  VA's systems unfortunately are not linked.  However inefficient and unacceptable the Veteran, as a "computer guy," finds this is irrelevant.  

Finally, there is no indication, whether in the form of written inquiries, documentation of telephone calls, or otherwise, that the Veteran ever checked to make sure VA knew of M.F. given his registration of her in DEERS.  He had actual knowledge of how to notify VA of the existence of a dependent because he had done so previously for D.K. and J.  He also is charged with such knowledge.  Fed. Crop Ins. Corp., 332 U.S. at 380; Morris, 1 Vet. App. at 260.  He did not do so for M.F. until September 2007.  The Veteran also did not do so for M. until then.  While the overpayment does not concern additional compensation benefits for M., he in essence is using the same argument regarding DEERS to seek these benefits for her retroactively beginning March 1, 2002.  It fails for the same reasons.  The law is clear that his right to receive these benefits began October 1, 2007, the first day of the month following the month VA first received notice of M.'s existence.  

In sum, the overpayment of additional compensation benefits is valid.  The overpayment exists.  The amount of it, calculated as $9,401,33, further is correct.  In making these findings, the Board has considered the benefit of the doubt.  Each finding was made based on the preponderance of the evidence, however.  The benefit of the doubt is inapplicable, in other words, because the positive and negative evidence never was in approximate balance.  Recovery of the overpayment has already occurred.  While the Veteran argues that the recovery put him and his family in a difficult financial position, no discussion in that regard is necessary at this time.  It indeed pertains to waiver of recovery of the overpayment, not validity of the overpayment in the first place.

ORDER

The overpayment of additional compensation benefits for a spouse in the amount of $9,401.33 is valid.


REMAND

A remand is warranted for the issue of entitlement to waiver of recovery of all or a portion of the $9,401.33 overpayment of additional compensation benefits, as indicated above.  While the delay this entails is regrettable, Board adjudication cannot occur yet.  The Veteran's submitted a statement in July 2010.  He indicated that it was to serve as a notice of disagreement (NOD), the document which begins an appeal.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201.  It referenced the April 2010 decision and identified that "overpayment of debt" was the issue in dispute.  Waiver was not mentioned.  For this reason, this matter was developed as validity of the overpayment only.  Yet the Veteran's October 2015 hearing testimony makes clear that he desires a waiver of recovery of all or at least a portion of it.

A documented entitled "Notice of Rights and Obligations" was attached to the April 2010 decision.  It informed the Veteran that he had 180 days to submit a waiver request.  To the extent the hearing is his first request in this regard, it accordingly is untimely.  Yet it is reiterated from above that a determination on the validity of the overpayment, which includes the existence of it and the amount of it, must be made prior to a determination on waiver of recovery of it.  38 C.F.R. § 1.911(c); Narron, 13 Vet. App. at 223; Schaper, 1 Vet. App. at 430.  The right to appeal the existence or amount of an overpayment and the right to request waiver of recovery of an overpayment further can be exercised separately or simultaneously.  38 C.F.R. § 1.911(c).  

A determination on the validity of the overpayment was made herein.  Subject to an appeal by the Veteran, it will become final.  He has chosen to exercise his right to request waiver of recovery of the overpayment separate from his exercise of his right to appeal its validity.  To the extent that the hearing is his first request in this regard, it preceded this determination on the validity of the overpayment.  The Veteran, in essence, requested waiver if it was found to be valid.  It has been so found.  As such, adjudication of the request is required.  Development in this regard is required first.  This includes giving the Veteran an opportunity to explain why he feels waiver is warranted, to explain the difficulties to him and his family if waiver is not granted, and to submit a Financial Status Report or any other supporting documentation.  Since he testified that the overpayment already has been recovered in full, the focus should be on the period during which recovery took place.

Given the above, a REMAND is directed for the following:

1.  Send the Veteran a letter informing him that he should explain in writing why he feels waiver of recovery of his overpayment is warranted and the difficulties to him and his family if waiver is not granted.  Also, attach a Financial Status Report and ask him to complete and submit it.  Finally, ask him to submit any other supporting documentation.  Notify the Veteran that, in doing the aforementioned, he should focus on the period during which recovery of the overpayment took place.

2.  After the above, adjudicate the Veteran's entitlement to waiver of recovery of all or a portion of the $9,401.33 overpayment of additional compensation benefits.  Provide a copy of the determination made to the Veteran and his representative, and place a copy in the claims file.  Then follow established procedure for closing this matter or processing it for appeal, depending on whether and how they respond.

No action is required of the Veteran until he is notified by VA.  However, he is advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He indeed is hereby informed that the evidence and argument he submits will be of primary import in making a determination on this matter.  It must be afforded prompt treatment.  Handling all remands by the Board or the United States Court of Appeals for Veterans Claims expeditiously is required.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


